DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 18-21 objected to because of the following informalities: based on antecedent basis and the claim mapping pattern of the previous claims, “claim 16” should read as “claim 17” for proper claim dependency and antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 
Claims 1-4, 6, 8, 10-11, 13-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (PGPub 2016/0020488) and further in view of Yang et al. (CN 106058319 (see attached Machine Translation)).
Considering Claim 1, Cho discloses an electrolytic solution (nonaqueous battery electrolyte with a solvent [0061]) comprising a cyclic fluorocarbonate (cyclic fluorocarbonate compound solvent [0066]), a chain fluorocarbonate (a chain fluorocarbonate compound solvent [0066] used in conjunction with cyclic fluorocarbonate compound [0066, 0070]). The cyclic fluorocarbonate [0066, 0070] is included in an amount from about 5 vol% to about 50 vol% so as to provide a specific dielectric constant of about 20 or greater to improve cycle characteristics and dissociation of the lithium salt for increased ion conductivity of the electrolyte [0070]. Because such a range provides such effects, routinely experimenting with and coming up with a weight percentage of 15 wt% to 80 wt% so as to achieve such effects would have been obvious to a person of ordinary skill in the art. 
Cho discloses that an ether-based compound may be used in combination [0065], and has non-limiting examples [0072]. The lithium salt may include LiPF6 [0063]. However, Cho is silent to a fluoroether. 
Yang discloses a nonaqueous battery electrolyte [Abstract]. The solvent may be fluoroether-based [0023, 0025], which is considered likeness in function with carbonate-based nonaqueous solvents [0023]. The solvent is used in conjunction with polyanionic functional groups [0029] so as to improve the overall functionality of the electrolyte and inhibit the problem of LiPF6 degrading cycle performance and increasing internal resistance of the secondary battery at high temperature [0030]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the electrolyte of Cho with the fluoroether solvent of Yang so as to use a solvent in conjunction with polyanionic functional groups [0029] in order to improve the overall 6 degrading cycle performance and increasing internal resistance of the secondary battery at high temperature [0030]. 
Considering Claim 2, the combined teachings of Cho and Yang are as applied in claim 1. Cho discloses that a chain fluorocarbonate compound solvent [0066] is used in conjunction with a cyclic fluorocarbonate compound [0066, 0070]). The cyclic fluorocarbonate [0066, 0070] is included in an amount from about 5 vol% to about 50 vol% so as to provide a specific dielectric constant of about 20 or greater to improve cycle characteristics and dissociation of the lithium salt for increased ion conductivity of the electrolyte [0070]. Yang is relied upon for teaching the fluoroether-based solvent used in conjunction with polyanionic functional groups [0029] so as to improve the overall functionality of the electrolyte and inhibit the problem of LiPF6 degrading cycle performance and increasing internal resistance of the secondary battery at high temperature [0030]. As the combined teachings are applied for the benefits stated above, the combination of a cyclic fluorocarbonate solvent, a chain fluorocarbonate solvent, and a fluoroether-based solvent is taught, therefore routinely experimenting with and coming up with a weight percentage ratio of 0.25 ≤ Y/X ≤ 5.7 wherein X represents cyclic fluorocarbonate wt% and Y represents the sum of chain fluorocarbonate and fluoroether wt% so as to achieve the desired results above would have been obvious to a person of ordinary skill in the art. 
	Considering Claim 3, the combined teachings of Cho and Yang are as applied in claim 1. Cho discloses that a chain fluorocarbonate compound solvent [0066] is used in conjunction with a cyclic fluorocarbonate compound [0066, 0070]). The cyclic fluorocarbonate [0066, 0070] is included in an amount from about 5 vol% to about 50 vol% so as to provide a specific dielectric constant of about 20 or greater to improve cycle characteristics and dissociation of the lithium salt for increased ion conductivity of the electrolyte [0070]. Yang is relied upon for teaching the fluoroether-based solvent used in conjunction with polyanionic functional groups [0029] so as to improve the overall functionality of the electrolyte and inhibit the problem of LiPF6 degrading cycle performance and increasing internal resistance of the secondary battery at high temperature [0030]. As the combined teachings are applied for the benefits stated above, the combination of a cyclic fluorocarbonate solvent, a chain fluorocarbonate solvent, and a fluoroether-based solvent is taught, therefore routinely experimenting with and coming up with a chain fluorocarbonate weight percentage and fluoroether compound weight percentage of 5 to 70 
	Considering Claim 4, Cho discloses that the cyclic fluorocarbonate comprises the compound of Formula I (examples of cyclic flurocarbonate include fluoroethylene carbonate, 4,5-difluoroethylene carbonate, and 4,4,5,5-tetrafluoroethylene carbonate [0069], which meet the structural requirement of Formula I), and the chain fluorocarbonate comprises the compound of Formula II (chain fluorocarbonate compound may be 4,4,5-trifluoroethylene carbonate [0069], which meets the structural requirement of Formula II). 
	Considering Claim 6, the combined teachings of Cho and Yang are as applied in claim 1. Yang  discloses that the fluoroether compound comprises a compound of Formula IV (fluoroether includes ethyl perfluorobutyl ether, fluoroethyl propyl ether, and the like [0025]). The solvent is used in conjunction with polyanionic functional groups [0029] so as to improve the overall functionality of the electrolyte and inhibit the problem of LiPF6 degrading cycle performance and increasing internal resistance of the secondary battery at high temperature [0030]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the electrolyte of Cho with the fluoroether solvent of Yang so as to use a solvent in conjunction with polyanionic functional groups [0029] in order to improve the overall functionality of the electrolyte and inhibit the problem of LiPF6 degrading cycle performance and increasing internal resistance of the secondary battery at high temperature [0030].
	Considering Claim 8, Cho discloses that the electrolytic solution further comprises an additive, the additive comprising at least lithium borate difluoroxalate (electrolyte includes an additive such as lithium difluorooxalato borate [0081]). 
	Considering Claim 10, Cho discloses that based on the weight of the electrolytic solution, the weight percentage of the additive is 0.05 wt% to 15 wt% (amount of the additive is about 0.1 parts by weight to about 10 parts by weight based on 100 parts by weight of the nonaqueous organic solvent [0084]). 
	
Considering Claim 11, Cho discloses an electrochemical device (lithium battery [0105]) comprising an electrolytic solution (battery comprises electrolyte [0105], nonaqueous battery electrolyte with a solvent [0061]), wherein the electrolytic solution comprises a cyclic fluorocarbonate (cyclic fluorocarbonate compound solvent [0066]), a chain fluorocarbonate (a chain fluorocarbonate compound solvent [0066] used in conjunction with cyclic fluorocarbonate compound [0066, 0070]). The cyclic fluorocarbonate [0066, 0070] is included in an amount from about 5 vol% to about 50 vol% so as to provide a specific dielectric constant of about 20 or greater to improve cycle characteristics and dissociation of the lithium salt for increased ion conductivity of the electrolyte [0070]. Because such a range provides such effects, routinely experimenting with and coming up with a weight percentage of 15 wt% to 80 wt% so as to achieve such effects would have been obvious to a person of ordinary skill in the art. 
Cho discloses that an ether-based compound may be used in combination [0065], and has non-limiting examples [0072]. The lithium salt may include LiPF6 [0063]. However, Cho is silent to a fluoroether. 
Yang discloses a nonaqueous battery electrolyte [Abstract]. The solvent may be fluoroether-based [0023, 0025], which is considered likeness in function with carbonate-based nonaqueous solvents [0023]. The solvent is used in conjunction with polyanionic functional groups [0029] so as to improve the overall functionality of the electrolyte and inhibit the problem of LiPF6 degrading cycle performance and increasing internal resistance of the secondary battery at high temperature [0030]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the electrolyte of Cho with the fluoroether solvent of Yang so as to use a solvent in conjunction with polyanionic functional groups [0029] in order to improve the overall functionality of the electrolyte and inhibit the problem of LiPF6 degrading cycle performance and increasing internal resistance of the secondary battery at high temperature [0030].
	Considering Claim 13, the combined teachings of Cho and Yang are as applied in claim 11. Cho discloses that a chain fluorocarbonate compound solvent [0066] is used in conjunction with a cyclic fluorocarbonate compound [0066, 0070]). The cyclic fluorocarbonate [0066, 0070] is included in an amount from about 5 vol% to about 50 vol% so as to provide a specific dielectric constant of about 20 or 6 degrading cycle performance and increasing internal resistance of the secondary battery at high temperature [0030]. As the combined teachings are applied for the benefits stated above, the combination of a cyclic fluorocarbonate solvent, a chain fluorocarbonate solvent, and a fluoroether-based solvent is taught, therefore routinely experimenting with and coming up with a weight percentage ratio of 0.25 ≤ Y/X ≤ 5.7 wherein X represents cyclic fluorocarbonate wt% and Y represents the sum of chain fluorocarbonate and fluoroether wt% so as to achieve the desired results above would have been obvious to a person of ordinary skill in the art.
	Considering Claim 14, the combined teachings of Cho and Yang are as applied in claim 11. Cho discloses that a chain fluorocarbonate compound solvent [0066] is used in conjunction with a cyclic fluorocarbonate compound [0066, 0070]). The cyclic fluorocarbonate [0066, 0070] is included in an amount from about 5 vol% to about 50 vol% so as to provide a specific dielectric constant of about 20 or greater to improve cycle characteristics and dissociation of the lithium salt for increased ion conductivity of the electrolyte [0070]. Yang is relied upon for teaching the fluoroether-based solvent used in conjunction with polyanionic functional groups [0029] so as to improve the overall functionality of the electrolyte and inhibit the problem of LiPF6 degrading cycle performance and increasing internal resistance of the secondary battery at high temperature [0030]. As the combined teachings are applied for the benefits stated above, the combination of a cyclic fluorocarbonate solvent, a chain fluorocarbonate solvent, and a fluoroether-based solvent is taught, therefore routinely experimenting with and coming up with a chain fluorocarbonate weight percentage and fluoroether compound weight percentage of 5 to 70 wt% each so as to achieve the desired results above would have been obvious to a person of ordinary skill in the art.
	Considering Claim 15, Cho discloses that the cyclic fluorocarbonate comprises the compound of Formula I (examples of cyclic flurocarbonate include fluoroethylene carbonate, 4,5-difluoroethylene carbonate, and 4,4,5,5-tetrafluoroethylene carbonate [0069], which meet the structural requirement of Formula I), and the chain fluorocarbonate comprises the compound of Formula II (chain fluorocarbonate 
	Considering Claim 17, Cho discloses an electronic device (small electronic device such as power tool [0107, 0108]) comprising an electrochemical device (comprises lithium battery [0106, 0105]), wherein the electrochemical device comprises an electrolytic solution (battery comprises electrolyte [0105], nonaqueous battery electrolyte with a solvent [0061]), wherein the electrolytic solution comprises a cyclic fluorocarbonate (cyclic fluorocarbonate compound solvent [0066]), a chain fluorocarbonate (a chain fluorocarbonate compound solvent [0066] used in conjunction with cyclic fluorocarbonate compound [0066, 0070]). The cyclic fluorocarbonate [0066, 0070] is included in an amount from about 5 vol% to about 50 vol% so as to provide a specific dielectric constant of about 20 or greater to improve cycle characteristics and dissociation of the lithium salt for increased ion conductivity of the electrolyte [0070]. Because such a range provides such effects, routinely experimenting with and coming up with a weight percentage of 15 wt% to 80 wt% so as to achieve such effects would have been obvious to a person of ordinary skill in the art. 
Cho discloses that an ether-based compound may be used in combination [0065], and has non-limiting examples [0072]. The lithium salt may include LiPF6 [0063]. However, Cho is silent to a fluoroether. 
Yang discloses a nonaqueous battery electrolyte [Abstract]. The solvent may be fluoroether-based [0023, 0025], which is considered likeness in function with carbonate-based nonaqueous solvents [0023]. The solvent is used in conjunction with polyanionic functional groups [0029] so as to improve the overall functionality of the electrolyte and inhibit the problem of LiPF6 degrading cycle performance and increasing internal resistance of the secondary battery at high temperature [0030]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the electrolyte of Cho with the fluoroether solvent of Yang so as to use a solvent in conjunction with polyanionic functional groups [0029] in order to improve the overall functionality of the electrolyte and inhibit the problem of LiPF6 degrading cycle performance and increasing internal resistance of the secondary battery at high temperature [0030].
Considering Claim 18, the combined teachings of Cho and Yang are as applied in claim 17. Cho discloses that a chain fluorocarbonate compound solvent [0066] is used in conjunction with a cyclic fluorocarbonate compound [0066, 0070]). The cyclic fluorocarbonate [0066, 0070] is included in an amount from about 5 vol% to about 50 vol% so as to provide a specific dielectric constant of about 20 or greater to improve cycle characteristics and dissociation of the lithium salt for increased ion conductivity of the electrolyte [0070]. Yang is relied upon for teaching the fluoroether-based solvent used in conjunction with polyanionic functional groups [0029] so as to improve the overall functionality of the electrolyte and inhibit the problem of LiPF6 degrading cycle performance and increasing internal resistance of the secondary battery at high temperature [0030]. As the combined teachings are applied for the benefits stated above, the combination of a cyclic fluorocarbonate solvent, a chain fluorocarbonate solvent, and a fluoroether-based solvent is taught, therefore routinely experimenting with and coming up with a weight percentage ratio of 0.25 ≤ Y/X ≤ 5.7 wherein X represents cyclic fluorocarbonate wt% and Y represents the sum of chain fluorocarbonate and fluoroether wt% so as to achieve the desired results above would have been obvious to a person of ordinary skill in the art.
	Considering Claim 19, the combined teachings of Cho and Yang are as applied in claim 17. Cho discloses that a chain fluorocarbonate compound solvent [0066] is used in conjunction with a cyclic fluorocarbonate compound [0066, 0070]). The cyclic fluorocarbonate [0066, 0070] is included in an amount from about 5 vol% to about 50 vol% so as to provide a specific dielectric constant of about 20 or greater to improve cycle characteristics and dissociation of the lithium salt for increased ion conductivity of the electrolyte [0070]. Yang is relied upon for teaching the fluoroether-based solvent used in conjunction with polyanionic functional groups [0029] so as to improve the overall functionality of the electrolyte and inhibit the problem of LiPF6 degrading cycle performance and increasing internal resistance of the secondary battery at high temperature [0030]. As the combined teachings are applied for the benefits stated above, the combination of a cyclic fluorocarbonate solvent, a chain fluorocarbonate solvent, and a fluoroether-based solvent is taught, therefore routinely experimenting with and coming up with a chain fluorocarbonate weight percentage and fluoroether compound weight percentage of 5 to 70 wt% each so as to achieve the desired results above would have been obvious to a person of ordinary skill in the art.
Considering Claim 20, Cho discloses that the cyclic fluorocarbonate comprises the compound of Formula I (examples of cyclic flurocarbonate include fluoroethylene carbonate, 4,5-difluoroethylene carbonate, and 4,4,5,5-tetrafluoroethylene carbonate [0069], which meet the structural requirement of Formula I), and the chain fluorocarbonate comprises the compound of Formula II (chain fluorocarbonate compound may be 4,4,5-trifluoroethylene carbonate [0069], which meets the structural requirement of Formula II).
Claims 5, 16, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (PGPub 2016/0020488) and further in view of Yang et al. (CN 106058319 (see attached Machine Translation)) and Kawai et al. (PGPub 2018/0219259). 
Considering Claims 5, 16, 21, Cho discloses that the cyclic fluorocarbonate comprises at least one of fluoroethylene carbonate, 4,5-difluoroethylene carbonate, and 4,4,5,5-tetrafluoroethylene carbonate (examples of cyclic flurocarbonate include fluoroethylene carbonate, 4,5-difluoroethylene carbonate, and 4,4,5,5-tetrafluoroethylene carbonate [0069]); and 
the chain fluorocarbonate comprises non-limiting examples [0069]. However, Cho is silent to the chain fluorocarbonate comprising methyl trifluoroethyl carbonate or bis(2,2,2-trifluoroethyl)carbonate. 
Kawai discloses a nonaqueous electrolyte solution used in a battery [Abstract]. The solution contains a fluorinated solvent that comprises metyl trifuloroethyl carbonate [0083, 0020] or bis(2,2,2-trifluoroethyl)carbonate [0020]. Fluorinated solvents oxidize less readily [0004] and when used in conjunction with an additive, enhance the cycle durability of the battery [0007, 0008]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the electrolyte of Cho with the chain fluorocarbonate solvent of Kawai in order to enhance the cycle durability of the battery [0007, 0008].
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (PGPub 2016/0020488) and further in view of Yang et al. (CN 106058319 (see attached Machine Translation)) and Kotato et al. (PGPub 2013/0095379). 
Considering Claim 7, Yang discloses a nonaqueous battery electrolyte [Abstract]. The solvent may be fluoroether-based [0023, 0025], which is considered likeness in function with carbonate-based nonaqueous solvents [0023]. However, Yang is silent to a compound comprising CF3CH2OCH2CF3. 
3CH2OCH2CF3 [0164]. The compound inhibits degradation under high voltage [0169] for an electrolyte that inhibits gas generation while retaining high cycle characteristics for a lithium secondary battery [0029]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the electrolyte of Yang with the CF3CH2OCH2CF3 compound of Kotato 
Allowable Subject Matter
Claim 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art references cited above do not disclose, teach, suggest or render obvious the claimed requirement of a fluoroacylhydroxylamine compound that comprises N,O-bis(trifluoroacetyl)hydroxylamine, N-methoxy-N-methyl-2,2,2-trifluoroacetamide or a combination thereof. Prior art reference Tomooka et al. (N,O-Bis(trifuloroacetyl)hydroxylamine as a Useful Electrophilic Nitrogen Source: Catalytic Synthesis of N-(Trifluoroacetyl)sulfilimines) discloses the compound, but does not disclose an electrolyte, nor its use as an electrolyte additive as required by the claims. 
Note To Applicant
	Examiner notes that in Tables 1 and 2, exemplary results are shown with regards to the use of Formulas A-E according to the ratio of Y/X, which could potentially overcome the suggestions of the cited prior art if made commensurate in scope with the claims. 
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725